Citation Nr: 0215713	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determination by the Buffalo, New York, Regional 
Office (RO).


FINDING OF FACT

There is no medical evidence that the veteran currently has 
malaria as an active disease or that he has any liver, 
spleen, or other organ damage as a residual of malaria.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, was signed into 
law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("VCAA") (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002)).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.

The statement of the case and supplemental statement of the 
case advised the veteran of the pertinent law and regulations 
as well as the basis denying an increased rating.  Also, by 
reciting the applicable law and regulations, notice was given 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  He was also given the 
opportunity to appear and testify before an RO Hearing 
Officer to advance any and all arguments in favor of his 
claim.  The veteran has also been afforded VA examination, 
which included relevant medical opinion.  With regard to the 
adequacy of the examination, the Board notes that the report 
of examination reflects that the VA examiner reviewed and 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examination, and 
offered appropriate assessment and diagnosis.

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Moreover, the Board does not know of any 
additional relevant evidence, which is available.  As there 
is no additional evidence that needs to be obtained, there is 
no need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Powell v. West, 13 Vet. 
App. 31 (1999).

The veteran's service-connected malaria is currently 
evaluated as noncompensable pursuant to Diagnostic Code 6304, 
which provides that a 100 percent rating is warranted for 
malaria as an active disease.  It is noted that the diagnosis 
of malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
epidemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears. Thereafter, rate 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b (2002).

The veteran's service medical records indicate that he was 
diagnosed with malarial fever, tertian, plasmodium vivax in 
January 1946 and admitted to the hospital.  His separation 
examination, also in January 1946, did not indicate that 
there was active malaria or residual damage as a result of 
malaria.

In a March 1946 rating decision, the RO granted service 
connection for malaria and assigned a 10 percent disability 
rating.

During a VA physical examination in January 1947, it was 
noted that the veteran's first attack of malaria was in New 
Guinea in 1943.  He had four more attacks in service and 
three since service discharge.  The three attacks of malaria 
were in May, August and September of 1946.  The veteran's 
present complaint was of recurrent attacks of chills and 
fever.  The diagnosis was malaria, quiescent with two attacks 
in the past six months.  The disability rating was increased 
to 30 percent, effective May 1946.  

A June 1947 letter from a private physician noted the veteran 
had been under his care between January and June for 
recurrent attacks of malaria.  The symptoms included a high 
temperature and a history of chills. 

The assigned disability rating was later reduced to a 
noncompensable rating, effective from September 1948, after 
the veteran failed to submit any medical evidence within the 
last 12 months to show active malaria.  There is no pertinent 
medical evidence for many decades thereafter.

The veteran filed a claim of entitlement to an increased 
disability rating for malaria in May 2001.  He reported that 
he had recurrences of malaria at least twice a year 
manifested by chills and fever for at least 6 hours.  He 
noted that he had not sought private treatment for his 
condition.  

A June 2001 letter from the veteran's wife indicated that the 
veteran had experienced frequent recurrent attacks of malaria 
during the early years of their marriage, several within the 
span of a few months.  She noted that over the years the 
attacks became less frequent and severe.

During VA examination in August 2001, the veteran reported 
episodes of chills for 15 to 45 minutes, followed by high 
fevers over a period of 12 to 24 hours.  The symptoms would 
gradually diminish.  The last episode was about a year ago.  
The veteran's general health was good and his weight stable.  
The abdomen revealed no hepatomegaly or splenomegaly and 
there were no prominent lymph nodes.  Laboratory testing for 
the malaria parasite, by both thin and thick smears, was 
negative.  The diagnosis was history of malaria due to 
plasmodium V-VAX with history of multiple recurrent episodes.  

The examiner concluded the absence of positive malaria smears 
did not rule out recurrent malaria episodes.  However, it was 
noted that it would be extremely rare for malaria to recur 
over the length of time the veteran asserted, still it could 
not be ruled out.  The examiner further concluded that only a 
positive smear during a future episode could prove the 
diagnosis.  

The veteran submitted medical treatise evidence in the form 
of articles he printed from the Internet.  In substance, 
these articles discussed the signs and symptoms of relapsing 
malaria as well as current research, new diagnostic 
techniques and treatment.

In various statements the veteran indicated that between 1946 
and 1954 that he had many recurrent attacks of malaria but 
that each time he was tested it came back negative.  He never 
felt the need to seek treatment because he knew that if he 
waited and rested the attack would subside.  The veteran also 
stated that malaria had not shown up in his blood stream 
since the 1940s, but that he continued to experience malaria-
type attacks, each lasting a day in length.  He reported 
symptoms of chills and fever.  He stated that his last attack 
was sometime during the year 2000, but he received no 
treatment for it.

The veteran appeared at a personal hearing at the RO in 
February 2002 and offered testimony in support of the claim.  
He testified about the onset of malaria and reported that he 
continued to experience chills, fever and now anemia, which 
he felt was related to the malaria. The veteran testified 
that he has not received treatment from VA since 1947 and 
that he had not discussed his history of malaria or the 
recurrent attacks with his current private physician.

The veteran submitted a statement from private physician, 
P.A. Penepent, M.D. dated in February 2002 which indicated 
that the veteran had anemia, cause undetermined.  

The Board notes that aside from undergoing a VA rating 
examination in 2001, there is no objective indication that 
the veteran has sought or received any regular treatment for 
malaria since 1947, nor is he taking prescribed medications.

During the most recent VA examination in 2001 the veteran's 
blood smear was negative for malarial parasites.  The 
examiner noted that the veteran did not have active malaria 
at that time.  The veteran did not present with high fever or 
chills, the hallmarks of the disease.  He did not exhibit any 
signs or symptoms that would suggest ongoing infection.  In 
fact, the examiner noted, that recurrence was rare over the 
length of time the veteran contends.  Accordingly, he does 
not meet the criteria for a rating of 100 percent for active 
malaria under Diagnostic Code 6304.

As far as residual disability, the examiner further noted 
that there was no evidence that the veteran sustained liver 
or spleen damage from malaria.  Therefore, the Board 
concludes that the veteran does not meet the criteria for a 
compensable rating for residuals of malaria.

The Board, in reaching the conclusions noted above, has 
considered the veteran and his wife's arguments as set forth 
in written statements to the RO.  However, while the Board 
recognizes that lay persons can provide evidence as to the 
visible symptoms or manifestations of a disease or 
disability, their belief as to the current severity of the 
veteran's service-connected disability is not probative 
evidence because only someone qualified by knowledge, 
training, expertise, skill, or education, which the veteran 
and his wife have not been shown to possess, may provide 
evidence regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492, (1992).  Accordingly, the Board has given more weight to 
the medical opinion evidence provided by the VA examiner in 
August 2001.

Additionally, the Board finds the medical treatise evidence 
furnished by the veteran, inasmuch as it relates to relapsing 
malaria and its symptoms, is general in nature.  Such generic 
texts, which do not address the facts in this particular 
veteran's own case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence to 
rebut the VA examiner's opinion at to whether the veteran's 
malaria is active or recurrences have resulted in disabling 
residuals. Mattern v. West, 12 Vet.App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Because there is no competent evidence that the veteran has 
had malaria as an active disease for over 50 years and there 
is no evidence that he sustained any liver, spleen, or other 
organ damage as a result of malaria, there is no basis on 
which a compensable evaluation for malaria might be granted 
under 38 C.F.R. § 4.88b, Diagnostic Code 6304.

Finally it is noted that the veteran is free to reopen this 
claim as he desires.  It would be suggested that at such time 
as he has symptoms he attributes to recurrence of the malaria 
that he contact medical personnel for confirmation.  This 
would provide a basis for reopening a claim.  As noted above, 
there is no confirmation of malaria for many years, nor do 
the symptoms recur in such predictable fashion that a delay 
in this decision is indicated.


ORDER

Entitlement to a compensable evaluation for malaria is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


